Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I and Species IB in the reply filed on 06/06/2022 is acknowledged.  The traversal is on the ground(s) that claims are not mutually exclusive.  This is not found persuasive because as it can be seen in two independent claims 1 and 8, which does not share any field of inventions nor common structures other than a laser and a detector which are most common requirements for almost every optical measurement systems. 
Therefore, the restriction has been maintained between Species A (Claims 1-7) and Species B(Claims 8-18) due to their distinct field of inventive concept.
However, the examiner’s exhaustive search effort has been lead to search entire claims in the group B and the previous restriction between group I-IV has been withdrawn. 
As a result, claims 8-18 have been examined in this action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Montaser et al. (US 20070299561hereinafter Montaser) in view of Sivathanu et al. (US 20130195245 hereinafter Sivathanu) and in further view of Tanaka et al. (US 20030080099 hereinafter Tanaka). 
As to claim 8, Montaser teaches an apparatus comprising: a plurality laser light sources (102 in Figure 2) to generate respective laser sheets from respective laser light generated by each of the plurality of laser light sources([0028]); each respective laser light directed to a respective lens (106 in Figure 1); a channel (nebulizer in Figure 2) included, the channel defining a route for a spray of liquid to pass through the laser sheets (Figure 2); a plurality of sensing elements (CCD 1 and 2) to sense scattered light emitted from the spray of liquid at a plurality of respective view angles (Figure 2), the scattered light emitted during passage of the spray of liquid through the laser sheets (abstract and [0028]); a processor (114 and 116 in Figure 2) configured to measure a scattered intensity of the scattered light sensed from the spray of liquid at the plurality of respective view angles (abstract and [0039]); and the processor configured to calculate drop sizes in the spray of liquid from the measured scattered intensity (abstract).
However, Montaser does not explicitly disclose a housing, plurality of lenses and laser source and sensing element mounted on the housing and channel being in the housing.
Sivathanu teaches a housing (28) and light source (16) and sensing element (18) mounted on the housing and channel (14) being in the housing (FIG. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Montaser by having a housing and light source and sensing element mounted on the housing and channel being in the housing for the benefit including compact design for to provide a portability of the apparatus while maintaining alignment of the optical system. 
Still lacking plurality of lenses. 
Tanaka teaches plurality of lenses corresponding to each laser to create laser sheets (Fig. 1, abstract and [0010]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Montaser by having plurality of lenses for the benefit including optimally focusing spatially separated and distanced multiple points on the object.   
As to claim 11, Montaser when modified by Sivathanu and Tanaka teaches the apparatus according to claim 8. 
Montaser further teaches the sensing elements comprise a linear array of sensing elements (CCD). 
As to claim 12, Montaser when modified by Sivathanu and Tanaka teaches the apparatus according to claim 8. 
 Montaser further teaches the sensing elements comprise a photo-diode array (CCD is a dense matrix of photodiode).
As to claim 18, Montaser when modified by Sivathanu and Tanaka teaches the apparatus according to claim 8. 
However, Montaser does not explicitly disclose the laser sheet comprises a wavelength in an x-ray spectrum.
Sivathano teaches the laser sheet comprises a wavelength in an x-ray spectrum (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Montaser by having the laser sheet comprises a wavelength in an x-ray spectrum for the benefit such as optimizing for the detecting objects such include protein and biological macromolecules.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Montaser, Sivathanu, Tanaka and in further view of Sugasawa (US 20140375992 hereinafter Sugasawa). 
As to claim 9, Montaser when modified by Sivathanu and Tanaka teaches the apparatus according to claim 8. 
However, Montaser does not explicitly disclose the respective view angles comprise at least six view angles. 
Sugasawa teaches the respective view angles comprise at least six view angles (24(A) and (B) in FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Montaser by having the respective view angles comprise at least six view angles for the benefit including properly covering wide angles of scattering detection.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Montaser, Sivathanu, Tanaka and in further view of Bott et al. (US 5056918 hereinafter Bott). 
As to claim 10, Montaser when modified by Sivathanu and Tanaka teaches the apparatus according to claim 8. 
While Tanaka does not explicitly teach the respective view angles are separated by 30 degrees still Tanaka implies that the angles could be separated by 30 degrees (as shown in FIG. 1) considering usual angles for conventional diffraction system for particle size measurement being 20-60 degrees as disclosed by Bott. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Montaser by having view angles are separated by 30 degrees for the benefit including properly covering wide angles of scattering detection without over crowded for certain angle nor missing certain ranges of angles.
Examiner’s notes for the limitation of optimal angles
It would have been within the skill of the art to modify angles between detectors based on factors including the signal intensities, scattering densities and scarcities between each detectors  in order to optimize the number of detectors being used.  Such a design choice would be considered as optimization of a result effective variable, since it has been held that “discovering an optimum value or workable range” of a result effective variable involves only routine skill in the art.  To further amplify examiner's position, Bott shows that it is known to represent the desired diffracted angles for scattering measurement being depending on system constraints which is a matter of design choice for system optimization. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Montaser, Sivathanu, Tanaka and in further view of Lesage (US 20170043311 hereinafter Lesage). 
As to claim 17, Montaser when modified by Sivathanu and Tanaka teaches the apparatus according to claim 8. 
However, Montaser does not explicitly disclose the laser sheet comprises a wavelength of 632 nm.
Lesage teaches laser comprises a wavelength of 632 nm ([0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Montaser by having laser comprises a wavelength of 632 nm for the benefit such includes optimizing for the detecting objects with nm to micrometer size droplets and one of the most widely used lasers, He-Ne laser, with secured safety and stability.
Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
As to claim 13, none of the prior art alone or in combination disclose or teach of comprising a chopper comprising a neutral density filter, the chopper configured to decrease an intensity in the scattered light as a result of the scattered light passing through the neutral density filter along with other limitations in the claim.
Claims 14-16 are indicated as allowable due to their dependencies only. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886